Title: General Orders, 14 January 1777
From: Washington, George
To: 

 

Head Quarters, Morristown, Jany 14th 1777.
Stirling.Livingston.


Major John Clarke is appointed Aide-De-Camp to Genl Greene, in the room of Major William Livingston appointed Lieutenant Colonel in Col. Webb’s Regiment—He is to be obeyed and respected accordingly.
Serjt Prentice is appointed Captain of the Provost ’till further orders.
For the future, the Brigade Majors will attend at Head Quarters, for General Orders, at 12 o’Clock; General Returns of Brigades to be given in to the Adjutant General immediately.
In future one waggon with four horses, or four oxen, and not more, will be allowed to 80 Men, and in proportion for a greater, or less number; and forage for four Saddle Horses to a Regiment, arranged as follows—Colonel, one. Major, one. Quarter Master & Adjutant, one to both. Surgeon, one.
The Commanders of Brigades and Regiments are to take care that no persons, in their respective Corps, except such as are abovementioned, presume to keep Horses at the public expence.
